Citation Nr: 1757889	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-18 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD)/degenerative disc disease (DDD) of the thoracolumbar spine. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension. 

3.  Entitlement to service connection for hypertension, to include as due to exposure to contaminated water at Camp Lejeune and/or Agent Orange.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in which the RO denied the Veteran's claim for service connection for DJD/DDD of the thoracolumbar spine and high blood pressure.  The Veteran filed a timely notice of disagreement (NOD) in September 2012.

The Board notes that in September 2009, the RO denied a claim for service connection for hypertension.  Although the RO did not appear to address the prior final September 2009 denial in its August 2012 rating decision, and whether new and material evidence has been received to reopen the claim for service connection for hypertension, and denied it on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO addressed whether to grant or deny an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, as indicated on the title page, the Board will first address whether new and material evidence has been received to reopen the previously denied claim.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

The Board's decision addressing the claim for entitlement to service connection for DJD/DDD of the thoracolumbar spine and the application to reopen the claim for service connection for hypertension is set forth below.  The reopened claim for service connection for hypertension is addressed in the remand following the order; this claim is being remanded to the agency of original jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's thoracolumbar spine disability is related to service.

2.  In a September 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period. 

3.  Evidence received since the September 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2009 rating decision that denied the claim for entitlement to service connection for hypertension is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the September 2009 rating decision is new and material and the criteria for reopening of the claim for entitlement to service connection for hypertension have therefore been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for DJD/DDD of the thoracolumbar spine are met.  38 U.S.C. §§ 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Given the favorable actions taken below concerning the claim for a thoracolumbar spine disability, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

A.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for hypertension was previously denied in a September 2009 rating decision.  The RO denied the claim based on the fact that the evidence at that time did not show a nexus, i.e. relationship, between the Veteran's diagnosed hypertension and active duty service.  The pertinent evidence then of record consisted of service treatment records (STRs) and treatment reports from the Atlanta VA Medical Center (VAMC) dated August 28, 2008 through June 15, 2009.  

Although notified of the September 2009 denial, the Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the September 2009 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence added to the claims file since the final September 2009 rating decision includes lay statements and a July 2012 VA examination.  For the reasons indicated in the discussion below, this relates to the basis for the prior denial and could reasonably substantiate the claim were the claim to be reopened, by triggering the VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (in determining whether the low threshold for reopening is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement). 

B.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran contends that his DJD/DDD of the thoracolumbar spine is caused by an in-service event, namely a fall from a telephone pole, and is therefore related to service.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was electrician. 

Service treatment records reflect that the Veteran was treated in May 1968 as a result of a fall.  At that time, he had multiple splinters in his hands and arms, as well as abrasions.  

Post service treatment records reflect that the Veteran was diagnosed with DJD/DDD of the thoracolumbar spine in September 2011 and July 2012 through radiology testing.  

In a February 2011statement, the Veteran reported that he fell from a telephone/electric pole and was subsequently treated for numerous splinters which he received from the fall.  

In July 2012, the Veteran underwent a VA examination where his diagnosis of DJD/DDD of thoracolumbar spine was confirmed.  The Veteran reported the fall from a telephone pole in 1968.  He reported that he did not notice much back pain at that point, but noticed mild back pain after this, although not disabling.  The examiner opined that the Veteran's back disability is less likely as not related to or caused in the Veteran's active military service.  She stated that the Veteran's military files were silent for falls associated with injury to the back.  She found that there was no current finding of loss of vertebral height or healed fractures.  The examiner stated that clinical treatment notes for back pain were first seen in 2009.  

In March 2013, the Veteran submitted an opinion from Dr. E.C., his private treating chiropractor.  He reported that he had been treating the Veteran since November 2006.  He noted that the Veteran's condition takes years to develop, and by the time he began treatment in 2006, his condition was already advanced.  Dr. E.C. reported that the type of vertical impact that the Veteran described is an injurious mechanism consistent with the cause of spinal degenerative changes as well as any such changes in the lower extremities.  He concluded that it was, therefore, his opinion that there is more than a causal relationship between the injury sustained in service and the Veteran's current degenerative condition.  He further stated that the mechanism of injury and amount of degenerative changes are consistent with his current condition.  

In May 2017, the Veteran submitted a statement from Dr. J.B., another private treating chiropractor.  After a review of the Veteran's treatment history, a review of his service medical records, and a review of current records in conjunction with medical literature, Dr. J.B. opined that the Veteran's current condition is at least as likely as not a direct result of his time in service.  Furthermore, he noted that the type of injury (regarding the Veteran's fall in service) would later present itself as disc degeneration of the lumbar, thoracic, and also of the cervical spine.  He noted that the Veteran had not described another injury that would account for his present medical condition.  

In August 2017, the Veteran testified during a Board videoconference hearing where he described the fall which included a "jarring landing."  He also testified that the equipment he would have to carry up and down the poles was heavy, and he had to jump up and down frequently.  He further testified that he had pain since the fall which has become substantially worse as he has gotten older.  

Upon review of the evidence of record, the Board finds that service connection for a DJD/DDD of the thoracolumbar spine is warranted.

Initially, the evidence of record establishes that the Veteran has a current back disability by way of a diagnosis of DJD/DDD of the thoracolumbar spine.  This is reflected by radiology testing in September 2011 and July 2012.  There is also evidence of an in-service back injury.  Thus, the dispositive issue in this case is whether the Veteran's diagnosed DJD/DDD of the thoracolumbar spine is related to service. 

The July 2012 VA medical opinion reflects a lack of a relationship between the current back disability and the in-service fall.  However, it appears that the examiner did not accurately consider the medical treatment records made available to him and did not fully take into consideration the Veteran's statements.  Specifically, the examiner reported that clinical treatment notes for back pain are first seen in 2009.  However, medical treatment notes from Sparlin Health Care note that the Veteran was seen in 2006 for back pain.  Additionally, at the time of the examination, the Veteran reported that he noticed mild back pain after his fall.  As the examiner based her opinion, in part, on the fact that back pain was not noted until 2009, the opinion is inadequate.  Buchanan, 451 F.3d at 1336 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Moreover, the Veteran's DD 214 reflects that he was an electrician, which is consistent with his reports that he carried heavy equipment and his falls.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

In contrast to the above inadequate opinion, the March 2013 and October 2015 private positive medical opinions are based on the Veteran's statements, examinations done on him, and the October 2015 opinion included an entire review of the Veteran's medical history as well as medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  When the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The March 2013 and October 2015 medical professionals took into account the Veteran's competent and credible statements regarding his fall.  Thus, the Board finds these opinions to be probative.  

Given the adequate positive medical nexus opinions and competent, credible lay statements that the Veteran's back disability had its onset in service, the evidence is at least evenly balanced as to whether the Veteran's DJD/DDD of the thoracolumbar spine is related to his in-service fall.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for DJD/DDD of the thoracolumbar spine is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for DJD/DDD of the thoracolumbar spine is granted.


REMAND

The Board finds that further development is needed before the Veteran's claim of entitlement to service connection for hypertension to include as due to exposure to contaminated water at Camp Lejeune and/or as secondary to herbicide exposure can be decided.

The Veteran contends that his current diagnosis of hypertension is due to herbicide exposure in Vietnam or, in the alternative, exposure to contaminated water at Camp Lejeune.  The Veteran's DD 214 reflects that he has had service in Vietnam.  The Veteran is thus presumed to have been exposed to Agent Orange.  See 38 U.S.C. § 1116(f) (West 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Additionally, the Board notes that the Veteran served at Camp Lejeune from May 1966 to August 1966, and is presumed to have been exposed to contaminated water during such service.  See Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173.   However, hypertension is not on the presumptive list of diseases associated with exposure to Agent Orange and exposure to contaminated water at Camp Lejeune. 

The Veteran underwent a VA examination in July 2012 where the medical professional found that the Veteran's hypertension was less likely related to or caused by his exposure to contaminated water at Camp Lejeune or caused by his exposure to water contaminants to include trichloroethylene, perchloroethylene, solvent mixture exposure, benzene, and vinyl chloride.  She reported that toxicity studies and exposure data are currently silent for increase in hypertension in individuals who had similar exposures, as well as those at Camp Lejeune.   

As noted above, hypertension is not on the list of diseases presumed service connection in veterans exposed to Agent Orange and veterans exposed to contaminated water at Camp Lejeune.  However, even if a disease is not on the list of diseases presumed service connected in veterans exposed to Agent Orange and exposed to contaminated water at Camp Lejeune, the Veteran may nonetheless establish entitlement to service connection by showing his hypertension was actually caused by his Agent Orange exposure or contaminated water exposure.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  

During his August 2017 hearing, the Veteran's representative noted that the July 2012 VA examiner, a nurse practitioner, wrote in the examination report, "The studies are silent for any sort of link between hypertension and Agent Orange," but in fact the Institute of Medicine and VA have indicated there is at least some association.  In this regard, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).
 
For the reasons above, an adequate nexus opinion is not of record.  An additional opinion, by an appropriate specialist physician, is therefore required to address the etiology of the Veteran's hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   

Accordingly, the claim for service connection for hypertension is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an opinion from an appropriate specialist physician.  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.

The physician should provide an opinion as to whether the Veteran's current hypertension is due in whole or in part to his military service, to include his presumed exposure to Agent Orange exposure and contaminated water at Camp Lejeune.

The physician must provide a complete rationale for any opinion set forth and must specifically address appropriate medical literature, to include, but not limited to, the findings by VA and the Institute of Medicine that there is "limited or suggestive evidence" of a relationship between Agent Orange exposure and hypertension.  The fact that hypertension is not on the list of diseases presumed service connected in veterans exposed to Agent Orange or contaminated water at Camp Lejeune should not be the basis for a negative opinion, as the Veteran may still establish that his own hypertension was actually caused by his exposure to these substances.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for hypertension to include as due to exposure to contaminated water at Camp Lejeune and/or Agent Orange.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


